       Case 4:20-cv-07810-JSW Document 57-2 Filed 12/11/20 Page 1 of 3

                           CONFIDENTIAL - TO BE FILED UNDER SEAL

 1   Jonathan M. Jacobson, SBN 1350495           Scott A. Sher, SBN 190053
     WILSON SONSINI GOODRICH & ROSATI            Michelle Yost Hale (pro hac vice)
 2   Professional Corporation                    Robin S. Crauthers (pro hac vice)
 3   1301 Avenue of the Americas, 40th Floor     Katie R. Glynn, SBN 300524
     New York, New York 10019                    WILSON SONSINI GOODRICH & ROSATI
 4   Telephone: (212) 497-7758                   Professional Corporation
     Facsimile: (212) 999-5899                   1700 K Street NW, Fifth Floor
 5
     Email: jjacobson@wsgr.com                   Washington, DC 20006
 6                                               Telephone: (202) 973-8800
     Justina K. Sessions, SBN 270914             Facsimile: (202) 973-8899
 7   Benjamin S. Labow, SBN 229443               Email: ssher@wsgr.com
 8   WILSON SONSINI GOODRICH & ROSATI            Email: mhale@wsgr.com
     Professional Corporation                    Email: rcrauthers@wsgr.com
 9   One Market Plaza, Spear Tower, Suite 3300   Email: kglynn@wsgr.com
     San Francisco, California 94105
10
     Telephone: (415) 947-2000
11   Facsimile: (415) 947-2099
     Email: jsessions@wsgr.com
12   Email: blabow@wsgr.com
13
     Counsel for Defendant Plaid Inc.
14

15                              UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA

17
                                                 )
18                                               )
     UNITED STATES OF AMERICA,                   )   CASE NO.: 4:20-cv-07810-JSW
19                                               )
                  Plaintiff,                     )   DECLARATION OF POUYA FATEMI
20                                               )
                                                 )   IN SUPPORT OF PLAID’S
           v.                                        PROPOSED TRIAL DATE
21                                               )
                                                 )
     VISA INC. and PLAID INC.,                   )
22
                                                 )
23                Defendants.                    )
                                                 )
24                                               )
                                                 )
25                                               )
                                                 )
26                                               )

27
                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
28


           DECLARATION OF POUYA FATEMI IN SUPPORT OF PLAID’S PROPOSED TRIAL DATE
                                  CASE NO.: 4:20-cv-07810-JSW
       Case 4:20-cv-07810-JSW Document 57-2 Filed 12/11/20 Page 2 of 3

                              CONFIDENTIAL - TO BE FILED UNDER SEAL

 1          I, Pouya Fatemi, declare as follows:

 2          1.       I am the Head of Finance at Plaid Inc. (“Plaid”), and have held this role since

 3   January 2016.

 4          2.       My responsibilities as Plaid’s Head of Finance include oversight of Plaid's

 5   financial operations and strategy, including financial planning and analysis, investor relations,

 6   accounting, tax, and treasury.

 7          3.       The following facts are within my personal knowledge, and if called and sworn as

 8   a witness, I could and would testify competently to these facts.

 9

10          4.

11

12

13

14

15          5.

16

17

18

19

20
21

22          6.

23

24

25

26          7.

27

28

                                                      1
            DECLARATION OF POUYA FATEMI IN SUPPORT OF PLAID’S PROPOSED TRIAL DATE
                                   CASE NO.: 4:20-cv-07810-JSW
Case 4:20-cv-07810-JSW Document 57-2 Filed 12/11/20 Page 3 of 3
